DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 
Status of Claims
	Claim 1 has been amended.  Claims 1, 10, 30, 44 and 90 have been amended. The elected species compound was previously stated to be free of the prior art.  Claims 1, 3, 6, 8-10, 29-31, 33, 44, 47, 48, 51, 53, 55, 57, 59, 60, 90, 91, and 98-102 are pending.  Claims 3, 6, 8-10, 29-31, 33, 44, 47, 48, 51, 53, 55, 57, 59, 60, 90 and 98-102 are withdrawn from consideration at this time as being directed to non-elected species.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  New grounds of rejection are set forth herein, necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (US 10,221,159) in view of Rami et al. (Bioorg. Med. Chem. Lett, 2008, 18, p. 836-41).
Groves teaches fluorescent imaging agents that bind to carbonic anhydrase, in particular carbonic anhydrase IX (CA IX), and can be used in a variety of in vitro and in vivo applications, including but not limited to the identification of hypoxic cells such as would be found in hypoxic tumors (column 2).  
In one aspect, the invention provides a carbonic anhydrase targeting agent of formula (III) – (V) or a salt thereof (column 16-17).

    PNG
    media_image1.png
    218
    695
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    406
    637
    media_image2.png
    Greyscale

(page 22).
Various CAB binding moieties comprising a sulfonamide and an aromatic moiety are taught in column 5-6, but a binding moiety according to the instant claims is not specifically recited. 
Rami teaches a series of derivatives incorporating polyaminopolycarboxylate tails and benzenesulfonamide or 1,3,4-thiadiazole-2-sulfonamide heads. These compounds have been used as ligands to prepare Cu(II) complexes. Both parent sulfonamides as well as their copper complexes behaved as potent inhibitors of four carbonic anhydrase (CA, EC 4.2.1.1) isoforms, the cytosolic CA I and II, and transmembrane CA IX and XII. Some Cu(II) complexes showed subnanomolar affinities and some selectivity for the inhibition of the tumor-associated isoforms IXand XII and might be used as PET hypoxia markers of tumors (abstract).
Exemplary compounds include B1 and B2.

    PNG
    media_image3.png
    330
    572
    media_image3.png
    Greyscale

Data of Table 1show that bis-sulfonamides A1–A5 and C1–C5, as well as their Cu(II) complexesB1–B5 and D1–D5, generally act as very potent inhibitors of all four CA isozymes investigated here, the cytosolic, ubiquitous human CA I and II as well as the transmembrane, tumor-associated hCA IX and hCA XII.  The compounds are within the scope of the instant claims such that t is 1, R8 is COOH, R6 and R7 are SO2NH2
It would have been obvious to provide a compound according to B1 or B2 in Rami as a functionally equivalent CAB used in the F-L-CAB conjugates of formula III or V according to Groves when the teaching of Groves is taken in view of Rami.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted components and their functions were known in the art at the time of the instant invention.  One of ordinary skill in the art could have substituted one known CAB for another, and the results of the substitution would have been predictable, that is conjugation of a CAB to an imaging moiety for diagnostic imaging.  Groves teaches that carbonic anhydrase binding moieties comprising a sulfonamide and aromatic may be conjugated to an imaging agent via a linker, including a linker comprising an amide bond such as C(O)NR1-alkyl moiety.  One of ordinary skill would have had a reasonable expectation of success in doing so because carbonic anhydrase binding compounds B1 and B2 of Rami feature a carboxylic acid available as the only suitable functional group for amide bond formation.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618